IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 319 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
LUIS A. CARINO,               :
                              :
                Petitioner    :


COMMONWEALTH OF PENNSYLVANIA, : No. 320 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
LUIS A. CARINO,               :
                              :
                Petitioner    :


COMMONWEALTH OF PENNSYLVANIA, : No. 321 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
LUIS A. CARINO,               :
                              :
                Petitioner    :


                                 ORDER
PER CURIAM

     AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.




              [319 MAL 2015, 320 MAL 2015 and 321 MAL 2015] - 2